Citation Nr: 0620052	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  02-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from April 1949 to March 
1957.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board twice remanded this case for further development 
and consideration, initially in November 2003 and more 
recently in June 2005, including to obtain a medical opinion 
indicating whether the veteran's service-connected 
disabilities render him unemployable (irrespective of 
conditions that are not service connected).  This is the 
dispositive issue in determining whether he is entitled to a 
TDIU.

FINDINGS OF FACT

1.  Service connection is in effect for a chronic skin 
disability secondary to frostbitten feet, rated 30 percent; 
post-traumatic stress disorder (PTSD), also rated 30 percent; 
residuals of frostbite of the right foot, rated 20 percent; 
residuals of frostbite of the left foot, also rated 20 
percent; a residual scar due to a gunshot wound to the left 
thigh, rated 0 percent; hemorrhoids, rated 0 percent; and 
residuals of a fracture of the right thumb, rated 0 percent; 
for a combined rating of 70 percent.  

2.  The veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disabilities; instead, the probative medical evidence of 
record indicates he is unemployable primarily as a result of 
a low back disability (severe degenerative disc disease of 
his lumbar spine) from an intercurrent injury he sustained at 
his civilian job in 1975, several years after his service in 
the military had ended in 1957.  He also has severe heart 
disease.

CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 
4.1, 4.15, 4.16, 4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a January 2002 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his 


possession.  His VA treatment records through March 2004 have 
been obtained and he was provided three VA compensation 
examinations, including to assess the effect of his service-
connected disabilities on his employability - the 
dispositive issue.  He has not identified any additional 
evidence that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  Indeed, following the 
Board's most recent remand for the medical opinion mentioned, 
he submitted a statement in March 2006 (which the Board 
received in June 2006) - in response to the most recent 
supplemental statement of the case (SSOC), expressly 
indicating he had no other information or evidence to submit.  
He therefore asked the RO (AMC) to return his case to the 
Board for further appellate consideration as soon as 
possible.  So the Board finds that the duty to assist has 
been met.

The Board also has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide content-complying VCAA notice before any initial 
unfavorable agency of original jurisdiction (i.e., RO) 
decision.  See, too, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (also discussing the timing of the 
VCAA notice as it relates to prejudicial error).  Here, the 
RO initially considered the claim in July 2002 - so not 
until after sending the veteran a VCAA letter in January 
2002.  In addition, as alluded to, the Board twice remanded 
this case to the RO - initially in November 2003 and more 
recently in June 2005, to ensure compliance with the VCAA.  
And after sending the veteran another VCAA letter in May 2004 
to comply with the Board's November 2003 remand directive, 
the RO readjudicated his claim in the February 2005 SSOC 
based on additional evidence that had been received since the 
initial rating decision in question and statement of the case 
(SOC).  The RO again readjudicated his claim following the 
Board's more recent remand in June 2005, for the clarifying 
medical opinion mentioned, as evidenced by the March 2006 
SSOC.  Consequently, the Board finds there has been no error 
in the timing of the VCAA notice.



The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for a TDIU, rather than 
for service connection (which has been granted for several 
disabilities) or for higher ratings for these service-
connected disabilities.  And, as mentioned, he was provided 
notice of what type of information and evidence was needed to 
substantiate his TDIU claim.  Although he was not provided 
notice of the type of evidence necessary to establish an 
effective date if this benefit is granted, that issue is moot 
inasmuch as the Board is denying his underlying TDIU claim.  
Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of this 
claim at this juncture.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).



Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating also may be granted - even if these threshold 
percentage rating requirements are not met, where the 
evidence demonstrates such an exceptional or unusual 
disability picture concerning the veteran's service-connected 
disabilities as to render impractical the application of the 
regular schedular standards.  The governing norm in these 
special situations is a finding there is marked interference 
with employment (meaning above and beyond that contemplated 
by the schedular ratings assigned) or frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b).  

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Court held 
that for a veteran to prevail in a claim for TDIU benefits, 
it is necessary that the record reflect some factor which 
takes his case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  
The fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The more 
determinative question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Moreover, 
there is no statute or regulation requiring VA to conduct a 
job market or employability survey to determine whether a 
claimant is unemployable as a result of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  



It also bears mentioning that unemployability associated with 
advancing age or intercurrent disability may not be used as a 
basis for a total disability rating.  38 C.F.R. § 4.19.  
Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, is not to be considered substantially 
gainful employment.  38 C.F.R. § 4.17.  See, too, 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16.  

The record shows that service connection has been established 
for several disabilities:  a chronic skin disability 
secondary to frostbitten feet, rated 30 percent; PTSD, also 
rated 30 percent; residuals of frostbite of the right foot, 
rated 20 percent; residuals of frostbite of the left foot, 
also rated 20 percent; a residual scar due to a gunshot wound 
to the left thigh, rated 0 percent; hemorrhoids, rated 0 
percent; and residuals of a fracture of the right thumb, 
rated 0 percent; for a combined rating of 70 percent.  

The veteran does not meet the threshold minimum percentage 
criteria for a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, a 
TDIU still may be assigned on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1), provided he is found to be unable to 
secure and follow a substantially gainful occupation by 
reason of his service-connected disabilities.  See, too, 
38 C.F.R. § 4.16(b).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."



The VA outpatient records show the veteran has been evaluated 
for his 
service-connected disabilities on only one occasion in the 
past several years, in March 2004, and even that was merely 
for routine palliative foot care.  The examiner noted that 
sensation was diminished in the forefoot, but pedal pulses 
were palpable bilaterally and there was no pedal edema.  The 
skin on the veteran's feet was minimally dry and flaky and 
there were minimal, diffuse hyperkeratotic lesions on the 
medial side of the interphalangeal joint of both great toes.  
The nails of all toes were yellowed, brittle, incurvated, and 
elongated, with subungual debris.  The examiner trimmed the 
veteran's toenails and diagnosed onychomycosis, neuropathy, 
and tinea pedis.  

On the other hand, the VA treatment records in recent years 
are replete with reports of outpatient visits and 
hospitalizations for evaluation and treatment for various 
non-service-connected disorders - including cardiovascular 
disease (the veteran has undergone coronary artery bypass 
surgery and aortic valve replacement and also has 
hypertension).  These records also show rather extensive 
treatment for degenerative disc disease of the lumbar spine.

The veteran has been afforded three VA compensation 
examinations in recent years.  In conjunction with his claim 
for service connection for PTSD, a VA examiner in November 
2001 described the veteran's symptoms of PTSD and 
characterized the impairment in social and occupational 
functioning that it produced as moderate.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
60, indicative of moderate symptoms.  The GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (this is commonly referred to as 
DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).



Two VA compensation examiners, in June 2004 and September 
2005, have evaluated the veteran specifically to determine 
the effects of his various disabilities (both service-
connected and not) on his ability to work.  The reports of 
both examiners detailed the history and disabling effects of 
his disabilities and noted that he was essentially 
wheelchair-bound due to his non-service-connected low back 
and cardiac disorders.  He was able to walk a few steps, but 
was limited by severe pain and shortness of breath.  His low 
back pain was reportedly constant and he had flare-ups 
multiple times each day that were aggravated by only limited 
activity.  He reported that his left thigh wound had healed 
and that he had no problems with it.  However, he still had 
pain in his right thumb, particularly in the morning.  He 
also indicated the only problem he had with his feet was 
paresthesias, which occurred mainly at night.  He also stated 
that he took a stool softener for his hemorrhoids and that he 
would observe some bleeding if he missed his medication.

On objective physical examination, the examiners noted a 
maculopapular, scaly, pruritic rash on the veteran's abdomen, 
covering approximately 30 percent of his body area.  There 
was a 3.5cm, healed, non-tender, but mildly disfiguring scar 
on his medial left thigh.  Rectal examination was normal; no 
hemorrhoids were palpable.  His right thumb was non-tender 
and no pertinent abnormal clinical findings were noted.  
Range of motion of the lumbar spine was limited and painful, 
especially on repetition, and he became easily fatigued.  The 
skin of both feet was cool, scaly, and hyperemic, and his 
toenails were dystrophic.  Sensation to light touch, 
temperature, proprioception, and vibration were diminished or 
absent in both lower extremities.  

A social and industrial survey was also conducted in June 
2004 that chronicled the development and history of the 
veteran's various disabilities and his adjustment to them.  
In particular, the examiner noted the veteran had never been 
hospitalized or treated for psychiatric conditions, although 
he was being followed in the VA clinic, and he was then 
taking no psychotropic medications.  While he admitted that 
many of his employment problems had been related to alcohol 
abuse, his last employment was terminated because of health 
issues.  (It had been noted previously that he had injured 
his low back at work.)

The June 2004 compensation examiner initially commented that 
the veteran was unemployable due to service-connected 
disability.  He did indicate, however, that the veteran's 
unemployability was due mainly to his severe back pain that 
had rendered him an invalid.  But it appears the examiner was 
under the impression that the veteran's low back disorder was 
service connected.  After reviewing the record, the examiner 
submitted an addendum stating the veteran was unemployable 
due to his severe back pain only.  The September 2005 
examiner provided an almost identical opinion regarding the 
reason for the veteran's unemployability.  
(Note:  that latter evaluation was scheduled directly as a 
result of the Board's second remand, to clarify whether the 
veteran's inability to work was indeed attributable to his 
low back disability - which, contrary to the initial 
VA examiner's belief, was not service connected.)

So based on the medical and other evidence as a whole, the 
Board finds that, although the veteran's service-connected 
disabilities cause some impairment, as recognized by a 70 
percent combined rating, they do not cause impairment that is 
severe enough to prevent him from securing and maintaining 
substantially gainful employment.  There is no recent medical 
or other evidence that his two highest rated disabilities, 
his PTSD and skin disorder due to his frostbitten feet, cause 
significant impairment inasmuch as he has expressed few 
complaints referable to them, examiners have reported few 
abnormal clinical findings due to them, and he has received 
essentially no treatment for them.  

On the other hand, the evidence clearly shows - and indeed 
the veteran himself has freely admitted - that it is his 
non-service-connected low back and cardiovascular 
disabilities that have resulted in his becoming an invalid.  
There is no medical or other evidence to the contrary.

The Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no indication 
he has ever been hospitalized for treatment of his service-
connected disabilities since his separation from military 
service.  Neither does the record reflect marked interference 
with his employment due to those disabilities.  


He has submitted no evidence of excessive time off from work 
due to any of the service-connected disabilities or of 
concessions made by his employer because of them.  In short, 
there simply is no evidence of any unusual or exceptional 
circumstances that would take his case outside the norm so as 
to warrant referral to VA's Compensation and Pension Service 
for consideration of a TDIU on an extraschedular basis.  
38 C.F.R. § 4.16(b); see also Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.

For the reasons stated, the preponderance of the evidence is 
against the veteran's claim, in turn meaning there is no 
reasonable doubt to resolve in his favor, and his claim for a 
TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a TDIU is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


